Citation Nr: 0533073	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  03-31 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of death of 
the veteran.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs








INTRODUCTION

The veteran had had active duty from August 1968 to August 
1970.  He died in late 2002.  The appellant is the veteran's 
surviving spouse.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The appellant seeks service connection for the cause of death 
of her husband, the veteran.  The record reflects that 
shortly after receipt of her application for service 
connection for the cause of death, by letter dated in January 
2003, the appellant was apprised of what evidence would 
substantiate her claim of death pension.  However, there was 
no information presented as to the appellant's claim 
pertaining to service connection for the cause of death of 
the veteran.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death. For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause; or be etiologically related. For a service 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  
Such a connection is generally established by the "competent 
medical evidence" - that which is provided by a person who 
is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  38 C.F.R. 
§ 3.159(a).

Under the law, the appellant must be apprised by the RO of 
the law and regulations applicable to this matter; the 
evidence that would be necessary to substantiate the claims; 
and whether the claims have been fully developed in 
accordance with the Veterans Claims Assistance Act (VCAA) and 
other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Thus, this matter is REMANDED for the following actions:

1.  The RO will advise the appellant of 
what evidence would substantiate the 
claim in accordance with the provisions 
of the VCAA.  Contemporaneous with this 
advisement, the RO should ascertain if 
the appellant has any VA, non-VA, or 
other medical treatment or other records 
pertaining to the cause of death of the 
veteran that is not evidenced by the 
current record.  The appellant should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

2.  The RO should take such additional 
development action as it deems proper 
with respect to the claim, and follow any 
applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development.  
Following such development, the RO should 
review and readjudicate the claims.  If 
any such action does not resolve the 
claims, the RO shall issue the appellant 
a Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


